                                                    THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                      )   No. CR18-315-RAJ
 9                                                  )
                     Plaintiff,                     )
10                                                  )   ORDER GRANTING MOTION TO
            v.                                      )   SEAL DEFENDANT’S NOTICE TO
11                                                  )   THE COURT REGARDING
     GIZACHEW WONDIE,                               )   ACRONYMS USED IN EXHIBITS
12                                                  )
                     Defendant.                     )
13                                                  )
14          This matter comes before the Court on the motion of Gizachew Wondie to file
15   defendant’s notice to the Court with regard to acronyms in the exhibits provided in
16   advance of the Franks hearing be filed under seal. The Court has considered the motion
17   and records in this case, and finds there are compelling reasons to seal the notice.
18          IT IS ORDERED that Defendant’s Motion to Seal Notice to the Court Regarding
19   Acronyms Used in Exhibits (Dkt. # 302) is GRANTED.
20          DATED this 21st day of June, 2021.
21
22
                                                         A
                                                         The Honorable Richard A. Jones
23
                                                         United States District Judge
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
      ORDER TO SEAL NOTICE TO THE COURT                               1601 Fifth Avenue, Suite 700
      (United States v. Wondie, No. CR18-315-RAJ)                       Seattle, Washington 98101
                                                                                   (206) 553-1100
